Per curiam.
The clause in question was passed for the reasons given at the bar, and it is general, not distinguishing between different parts of the child’s estate, as it probably would have done had the legislature entertained the design attributed to them. The reason of the clause holds equally strong in the .case of property acquired by a child, as it does in respect of pro;perty derived from his father, he could in all probability prefer his own brothers and sisters to a father in law and his relations, or even to the children of his mother by him.
Let the mother have an equal share only with each brother and sister.